DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendments filed on 7/23/21 in which claims 1, 3, 4, 7 and 18 have been amended, claims 2 and 15 -16 have been canceled. Claims 1, 3-14 and 17-18 are pending in the application. 
Allowable Subject Matter
Claims 1, 3-14 and 17-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has rolled up previously indicated allowable subject matter from claim 15. As indicated in the non-final action from 3/23/21, the prior art of record does not disclose a facemask with integrated modules as disclosed in claim 1 having a first module comprising an upper section formed from the first filter integrated into an outer layer, an inner moisture capturing layer comprising a plurality of longitudinal hydrophobic ridges, the first check valve located between the outer layer and the inner moisture capturing layer, wherien each of the ridges includes a heat sink fin extending from inside the hydrophobic ridge and through the first check valve and the outer layer; and, a lower section comprising an outer layer having a lower check valve limiting airflow to an inward direction through the lower section, and an inner layer comprising a water-soluble inhalable medicament.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785